          CASE 0:16-cv-03348-NEB-LIB Document 354 Filed 06/18/19 Page 1 of 2




Wendy J. Wildung                                                                     Faegre Baker Daniels LLP
+1 612 766 7759                                              2200 Wells Fargo Center  90 South Seventh Street
wendy.wildung@FaegreBD.com                                               Minneapolis  Minnesota 55402-3901
                                                                                       Phone +1 612 766 7000
                                                                                          Fax +1 612 766 1600



                                         June 18, 2019

VIA ECF

The Honorable Nancy E. Brasel
United States District Court Judge
Warren E. Burger Federal Building
  and U.S. Courthouse – Ste. 348
316 North Robert Street
St. Paul, MN 55101

       RE:     Johannessohn, et al. vs. Polaris Indus. Inc., File No. 16-CV-3348-NEB-LIB

Dear Judge Brasel:

       My firm and I, together with Kirkland & Ellis LLP, represent Polaris Industries Inc., the
defendant in the above captioned action pending before the Court. This is a putative nationwide
class action brought on behalf of purchasers of Polaris Sportsman all terrain off-road vehicles
from six different states.

       Polaris will be filing its class-related Daubert motion this Friday, June 21. I am writing
to request an additional 4,000 words for Polaris’ combined opening and reply briefs in support
of this motion, putting Polaris’ total words allotted for the motion at 16,000 rather than the
12,000 allotted in D. Minn. L.R. 7.1(f)(1)(B). Polaris respectfully requests this word count
extension in order to address highly complex issues involving class-wide damages based on
purported conjoint surveys and market simulations performed by two of plaintiffs’ proffered
experts.

       Polaris has conferred with plaintiffs’ counsel, who oppose Polaris’ request. Polaris does
not oppose a corresponding increase of 4,000 words for plaintiffs’ opposition should the Court
grant this request. Polaris thanks the Court for its consideration of this request.
        CASE 0:16-cv-03348-NEB-LIB Document 354 Filed 06/18/19 Page 2 of 2
The Honorable Nancy E. Brasel
June 18, 2019
Page Two



                                        Respectfully submitted,

                                        /s/ Wendy J. Wildung
                                        Wendy J. Wildung

cc:   Counsel of Record (via ECF)
